DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7th, 2022 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a convolution operation unit in claim 1.
a first convolution operation unit in claims 1, 9, and 10.
a second convolution operation unit in claim 1, 9, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “a plurality of signal paths that constitutes an output channel or a plurality of output channels” and then states “to provide a channel output”.  It is unclear if a channel output is the same as an output channel, and if so, if the channel output is one of those already mentioned or a different one.  To clean up the wording perhaps applicant could amend the first wording to be “a plurality of signal paths that constitutes one or more output channels” and the second to be “to provide an output channel of the one or more output channels”.
Claims 9 and 10 are rejected in an analogous manner to claim 1.
Claims 3, 4, 6, and 8 are rejected as being dependent on the above.


Related to the above, claim 3 recites “wherein the reverberation pattern blocks common to the plurality of convolution operation units” however claim 1 now states “wherein the reverberation pattern blocks of the first convolution operation unit and the second convolution operation unit are the same”.  It is unclear if these common blocks are common the first and second convolution operation units, which should be all of them, or are common to all of the convolution operation units including other than the first and second.

Claim 4 recites the limitation "the plurality of convolution operation units" in the phrase “in each of the plurality of convolution operation units arranged on the signal paths”.  There is insufficient antecedent basis for this limitation in the claim.  No plurality has been mentioned.  Perhaps this could be amended to simply say “in each of the convolution operation units arranged on the signal paths”.

Claim 4 states “wherein the impulse responses in each of the plurality of convolution operation units arranged on the signal paths that constitute an output channel have a common permutation of the reverberation pattern blocks”.  However 

Claim 6 states “wherein adjacent reverberation pattern blocks in the impulse response are not the same”.  It is unclear if this is intended to refer to a specific impulse response or apply to all the impulse responses.  Perhaps the following could be used “wherein adjacent reverberation pattern blocks in the respective impulse responses are not the same”.

Claim 8 states “wherein the plurality of output channels is provided, the output channels include the plurality of paths having an input channel as an input”.  Claim 1 states “processing circuitry configured as a convolution operation unit for each of the signal paths that convolves a respective impulse response with an input signal” meaning they all have the same input signal.  It is unclear if the “input channel” of claim 8 is supposed to be the same “input signal” of claim 1 or if there is some difference.  

Claim 8 states “a combination of the reverberation pattern blocks at the same position in the time axis direction is in a predetermined relationship in the impulse responses of the convolution operation units provided on the plurality of paths having 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 20030169887 A1).

Regarding claim 1, Fujita discloses a reverberation adding apparatus, comprising: 
a plurality of signal paths (figure 4, path through 121 or path through 122) that constitutes an output channel (output of 123) or a plurality of output channels; and 
processing circuitry (121 and 122) configured as a convolution operation unit for each of the signal paths that convolves a respective impulse response (see figure 4, see paragraphs [0071]-[0074]) with an input signal (from left hand side), wherein 

Although Fujita is silent to the exact makeup of the impulse responses, it would have been obvious to the designer that the impulse data may be any data at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use similar data blocks (or samples) in different timings in the system of Fujita for the benefit of modeling multiple reflections off of objects and walls (including multiple areas of the same wall).  Therefore it would have been obvious to further comprise wherein the reverberation pattern blocks of the first convolution operation unit and the second convolution operation unit are the same and have a different arrangement in the time axis direction.

Claim 9 is rejected in an analogous manner to claim 1.
Claim 10 is rejected in an analogous manner to claim 1 given the CRM teachings of Fujita paragraph [0029].




Regarding claim 6, as above, although Fujita is silent to the exact makeup of the impulse responses, it would have been obvious to the designer that the impulse data may be any data at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use differing orders of blocks in the system of Fujita for the benefit of a more natural and less synthetic sound (such as robotic repetition).  Therefore, it would have been obvious to further comprise wherein adjacent reverberation pattern blocks in the impulse response are not the same.


Response to Arguments
Applicant's arguments filed February 7th, 2022 have been fully considered but they are not persuasive. 

Applicant’s amendments have overcome the 35 USC 101 rejections.
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  
In general applicant’s claim wordings are confusing and it is unclear what problem applicant is trying to solve.  From looking at the disclosure as a whole, it appears that applicant is simplifying the processing of the general case (as found in figure 11) to a reduced processing for a set of specific cases (as found in figures 13 and 14).  However, applicant only claims the final result of this simplification.  Applicant is urged to focus on the simplification process instead, since impulse responses are essentially just sets of data and a user may set or manipulate that data in any manner of their choosing.  Applicant is urged to describe the circuitry or control steps that make the result happen and not necessarily the result itself.  It appears applicant’s claims are also referring to a case where channel 1 and 2 are the same input channel (mono), which isn’t shown in any figures but is mentioned in the specification.  Any help mapping the claim language to a specific embodiment would be appreciated.  
Regarding applicant’s term “reverberation pattern blocks”, the examiner was not able to find any definition in the original disclosure.  The scope of the broadest reasonable interpretation is very broad, especially since the blocks may be scaled as found in claim 3 and the supporting disclosure.  Any clarification may be helpful.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PAUL KIM/Primary Examiner, Art Unit 2654